DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
 	Claims 26-39 are pending in the application.

Allowable Subject Matter
 	Claims 26-39 are considered allowable over the prior art of record, subject to the Obviousness Type Double Patenting rejections presented below.   	The following is an examiner’s statement of reasons for allowable subject matter:  	The prior art fails to teach or fairly suggest the present claims of Applicant.  	The closest prior art of record is Vogel (US 2007/0032762 A1); and Adahan (US 2009/0030402 A1).   	As to independent claim 26, Vogel and Adahan teach a control unit for a reduced pressure system, the control unit configured to: 
		monitor a pressure signal from a pressure sensor correlated with reduced pressure within a reservoir; 		determine if the pressure signal is below a threshold value; and 		sound an alarm or turn off the reduce-pressure source if the pressure signal is below the threshold value.

However, Vogel and/or Adahan fail to teach or fairly suggest the combination of wherein the control unit is configured to: 	receive a supply signal correlated to a supply rate of reduced pressure;  	determine if an absolute value of the pressure signal is below a predetermined threshold value; and 	terminate a supply of reduced pressure if the absolute value of the pressure signal does not reach the predetermined threshold value with an increased supply rate of reduced pressure during a specified time interval.	As to independent claim 33, Vogel and Adahan teach a control unit for a reduced pressure system, the control unit configured to: 
  	receive a pressure signal from a pressure sensor, wherein the pressure signal is correlated to a reduced pressure in a reservoir; and 	terminate a supply of reduced pressure if the pressure signal is below a threshold value.
	However, Vogel and/or Adahan fail to teach or fairly suggest the combination of wherein the control unit is configured to: 	receive a supply signal from a supply sensor, wherein the supply signal is correlated to a supply rate of reduced pressure to the reservoir; and
 	generate a control signal for a reduced-pressure source to terminate a supply of reduced pressure if an absolute value of the pressure signal does not reach a predetermined threshold value with an increased supply rate of reduced pressure during a specified time interval.

	As to independent claim 39, Vogel and Adahan teach a control unit configured to control a reduced pressure source, the control unit comprising:  	a microprocessor operable to generate a control signal for the reduced-pressure source; a memory device associated with the microprocessor;
 	a plurality of input devices associated with the microprocessor, the input devices configured to receive a pressure signal; and
 	However, Vogel and/or Adahan fail to teach or fairly suggest the combination of wherein the control unit comprises wherein:	the plurality of input devices configured to receive a supply signal;
	wherein the microprocessor is configured to terminate a supply of reduced pressure if an absolute value of the pressure signal does not reach a predetermined threshold value with an increased supply rate of reduced pressure during a specified time interval.
	It would not have been obvious to modify the teachings of Vogel and/or Adahan to provide the combinations of all of the above elements, for independent claims 26, 33, and 39, and one of skill would not have been motivated to do so, where the combination of Vogel and/or Adahan fails to teach or suggest the above combinations, as Vogel and/or Adahan fail to teach or suggest the above combinations and fail to provide motivation to do so. 
		Non Statutory Obviousness Type Double Patenting

	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

	Claims 26-39 are rejected on the ground of nonstatutory double patenting over claims 1-13 of US Patent No. US 8366691 B2 (‘691).  
 	As to Claims 26-39, Claims 1-13 of ‘691 disclose or suggest the claimed reduced pressure control unit configured to or comprising: 	(as per claim 26) monitor a pressure signal correlated to a reduced pressure within a reservoir; receive a supply signal correlated to a supply rate of reduced pressure; determine if an absolute value of the pressure signal is below a predetermined threshold value; and terminate a supply of reduced pressure if the absolute value of the pressure signal does not reach the predetermined threshold value with an increased supply rate of reduced pressure during a specified time interval; 	(as per claim 33) receive a pressure signal from a pressure sensor, wherein the pressure signal is correlated to a reduced pressure in a reservoir; receive a supply signal from a supply sensor, wherein the supply signal is correlated to a supply rate of reduced pressure to the reservoir; and generate a control signal for a reduced-pressure source to terminate a supply of reduced pressure if an absolute value of the pressure signal does not reach a predetermined threshold value with an increased supply rate of 
 	However, the ‘691 claims teach or suggest each element of the current claims, such that the present claims would have been obvious over the ‘691 claims to one of ordinary skill in the art at the time of the present invention.  
 	One would be motivated to provide each element of the present claims from the ‘691 claims, as they both relate to the same type of device with the same elements for the same purpose and function in the same field of endeavor.


	Claims 26-39 are rejected on the ground of nonstatutory double patenting over claims 1-12 of US Patent No. US 8652111 B2 (‘111).  
 	As to Claims 26-39, Claims 1-12 of ‘111 disclose or suggest the claimed reduced pressure control unit configured to or comprising: 	(as per claim 26) monitor a pressure signal correlated to a reduced pressure within a reservoir; receive a supply signal correlated to a supply rate of reduced  receive a pressure signal from a pressure sensor, wherein the pressure signal is correlated to a reduced pressure in a reservoir; receive a supply signal from a supply sensor, wherein the supply signal is correlated to a supply rate of reduced pressure to the reservoir; and generate a control signal for a reduced-pressure source to terminate a supply of reduced pressure if an absolute value of the pressure signal does not reach a predetermined threshold value with an increased supply rate of reduced pressure during a specified time interval; and 	(as per claim 39)  a microprocessor operable to generate a control signal for the reduced-pressure source; a memory device associated with the microprocessor; a plurality of input devices associated with the microprocessor, the input devices configured to receive a pressure signal and a supply signal; and an output device associated with the microprocessor, the output device configured to receive the control signal from the microprocessor and make the control signal available to the reduced-pressure source; wherein the microprocessor is configured to terminate a supply of reduced pressure if an absolute value of the pressure signal does not reach a predetermined threshold value with an increased supply rate of reduced pressure during a specified time interval. 	The differences between present claims and the claims of ‘111 claims do not identically recite each element of current claims (e.g., using substantially similar but not identical terms, reciting additional elements, and features, and providing different elements and features in different claims).  
 	However, the ‘111 claims teach or suggest each element of the current claims, such that the present claims would have been obvious over the ‘111 claims to one of ordinary skill in the art at the time of the present invention.  


	Claims 26-39 are rejected on the ground of nonstatutory double patenting over claims 1-20 of US Patent No. US 10124097 B2 (‘097).  
 	As to Claims 26-39, Claims 1-20 of ‘097 disclose or suggest the claimed reduced pressure control unit configured to or comprising: 	(as per claim 26) monitor a pressure signal correlated to a reduced pressure within a reservoir; receive a supply signal correlated to a supply rate of reduced pressure; determine if an absolute value of the pressure signal is below a predetermined threshold value; and terminate a supply of reduced pressure if the absolute value of the pressure signal does not reach the predetermined threshold value with an increased supply rate of reduced pressure during a specified time interval; 	(as per claim 33) receive a pressure signal from a pressure sensor, wherein the pressure signal is correlated to a reduced pressure in a reservoir; receive a supply signal from a supply sensor, wherein the supply signal is correlated to a supply rate of reduced pressure to the reservoir; and generate a control signal for a reduced-pressure source to terminate a supply of reduced pressure if an absolute value of the pressure signal does not reach a predetermined threshold value with an increased supply rate of reduced pressure during a specified time interval; and 	(as per claim 39)  a microprocessor operable to generate a control signal for the reduced-pressure source; a memory device associated with the microprocessor; a plurality of input devices associated with the microprocessor, the input devices configured to receive a pressure signal and a supply signal; and an output device associated with the microprocessor, the output device configured to receive the control signal from the microprocessor and make the control signal available to the reduced-pressure source; wherein the microprocessor is configured to terminate a supply of reduced pressure if an absolute value of the pressure signal does not reach a predetermined threshold value with an increased supply rate of reduced pressure during 
 	However, the ‘097 claims teach or suggest each element of the current claims, such that the present claims would have been obvious over the ‘097 claims to one of ordinary skill in the art at the time of the present invention.  
 	One would be motivated to provide each element of the present claims from the ‘097 claims, as they both relate to the same type of device with the same elements for the same purpose and function in the same field of endeavor.

Conclusion
   	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781